Case: 1:20-cv-07329 Document #: 7 Filed: 12/22/20 Page 1 of 1 PagelID #:63

ATU

*268241*
Law firm reff: 311203-001

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LGP Really Holdings LP, a Delaware Limited Partnership, Case No,; 1:20-cv-07329

Lehigh Gas Wholesale LLC, a Delaware Limited Liability
Company, and CrossAmerica Partners LP, a Delaware
Limited Partnership,

Plaintiff(s),
VS,

“8 * he
mae

    

Grayslake Stop & Shop, LLC, an Civil Action No. Mlinois
Limited Liability Company, and Louay Alani,

Defendant(s).

AFFIDAVIT OF SPECIAL PROCESS SERVER
Robert Crowley, Being first duly sworn on oath, deposes and states the following:

Iam over the age of 18 and nota party to this action, | am an employee of ATG LegalServe, Inc., Illinois
Department of Financial and Professional Regulation number 117.001494.

INDIVIDUAL TO BE SERVED: Louay Alani
1, Served the within named INDIVIDUAL on December 15, 2020 @ 4:30 PM

SUBSTITUTE SERVICE: by leaving a copy of this process at his/her usual place af abode with Maryum Abu
Doah. (Title): Wife, a person residing therein who is the age of 13 years or upwards and informed that person of
the contents thereof and that further mailed a copy of this process in a sealed envelope with postage paid
addressed to the INDIVIDUAL at his/her usual place of abode on 12/17/2020.

TYPE OF PROCESS: Summons in a Civil Case; Complaint
ADDRESS WHERE SERVED: 350 W. Prairie Walk Ln., Round Lake, 160073

The sex, ace and approximate age of the individual with whom the copy of this process was left is as follows:

The undersigned verifies that the statements set forth in this Affidavit of Sepyiceare trye and gofrect.
Z SSAA A a
Kb wthiwes OX gt

a he
sweat LW nS "Lelie
State of _ MINN Robert Crowley, Process Server Y
Dated (4A/47GYA0) ATG LegalServe Inc

  

 
     

     

 

__County of C OQ yi _ "
FF Bapaeseaaegile typsgealls BUDD loon gpevomnninaninnnnsning
\ 8 YL « S ™_m $ OFFICIAL SEAL $
a) ? ‘CII Y A = ?
L “ial imma S =f > NOT fs ae eae unos 2

  

‘

aD § AY COMMISION EXPIRES:O7/10/24

ATG LegulServe InclOS W. Adams Street, Suite 135O0Chicago, 1.606033) 2-855-0303
